Citation Nr: 1213164	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-27 110	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In December 2010, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c). 

The case is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and tinnitus was denied by a June 2003 rating decision to which the Veteran was notified in that month; a timely appeal to this decision was not filed, and new and material evidence was not received within one year of notification of the decision. 

2.  Certain evidence received since the June 2003 rating decision relates to unestablished facts necessary to establish the claims for service connection for bilateral hearing loss and tinnitus and raises a reasonable possibility of substantiating these claims. 


CONCLUSIONS OF LAW

1.  The June 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence to reopen the claims of service connection for bilateral hearing loss and for tinnitus has been received; accordingly, these claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including sensorineural hearing loss and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  A VA audiological examination conducted in October 2008 showed hearing thresholds reflective of bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.   

Claims for service connection for bilateral hearing loss and tinnitus were initially denied by the RO in a June 2003 rating decision to which the Veteran was notified in that month.  The Veteran did not appeal this decision.  The Board notes also that the record does not reflect that new and material evidence, as defined below, was received prior to the expiration of the appeal period following the June 2003 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011).  Therefore, the June 2003 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Such final decisions may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

The RO in its May 2010 Statement of the Case reopened the claims for service connection for bilateral hearing loss and tinnitus.  Notwithstanding this determination by the RO, the Board has a legal duty to consider the requirement of whether new and material evidence has been submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "raises a reasonable possibility of establishing the claim." must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 
 
In this case, the Board finds that certain additional evidence received since the June 2003 rating decision (in the form of medical evidence suggesting current bilateral hearing loss and tinnitus and the Veteran's written statements and sworn testimony not previously presented detailing exposure to acoustic trauma while he was assigned to an artillery unit in the Republic of Vietnam during the Vietnam War) relates to unestablished facts necessary to establish the claims for 
bilateral hearing loss and tinnitus.  As such, the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 C.F.R. § 3.156(a); Shade, supra.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case at this time.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed by the Board in the remand section of this decision.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a


ORDER

The claims of service connection for tinnitus and bilateral hearing loss are reopened.  To this extent, the appeal is granted, subject to the directives in the following remand section of this decision. 


REMAND

In view of the reopening of the claims, the Board believes that VA examination in now necessary to fully assist the Veteran with his claims. 

Accordingly, the case is REMANDED for the following actions:


1.  The Veteran should be scheduled for a VA audiological examination.  The claims file should be made available to the examiner for review.  Audiological examination results should be clearly reported.  

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss and tinnitus is causally related to noise exposure during service.  The fact of such noise exposure during service should be presumed for purposes of the opinion.

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for bilateral hearing loss and for tinnitus under a merits analysis.  I either or both claims are denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


